Citation Nr: 1124227	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for vitiligo.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from May 2004 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July and September 2008 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boston, Massachusetts, wherein the RO granted service connection for vitiligo and assigned a 10 percent disability rating, effective from May 6, 2008.  The Veteran disagreed with the 10 percent rating assigned to his service-connected vitiligo in October 2008.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  He perfected a timely appeal on this claim in July 2009.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2010.  A copy of the transcript of that hearing is of record.  

In January 2011, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

In the January 2011 remand, the Board noted that the Veteran had raised the issue of entitlement to an increased rating for hypothyroidism.  The Board referred the increased rating issue to the RO for development.  However, the evidence of record is negative for any evidence showing that the RO subsequently developed the issue.  Thus, once again, the Board notes that the issue of entitlement to an increased rating for hypothyroidism has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

The evidence does not show that the Veteran's vitiligo necessitates treatment with immunosuppressive drugs or corticosteroids, involves at least 20 percent of the Veteran's entire body or exposed areas affected, has any of the characteristics of disfigurement, or that it affects an area or areas exceeding 12 square inches. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for vitiligo have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 






Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 2008 and December 2008 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April and December 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the April and December 2008 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the April and December 2008 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in June 2008 and March 2011, which were thorough in nature and adequate for the purposes of deciding this claim. The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's vitiligo.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

In June 2008, the Veteran underwent a VA examination.  At that time, the examiner stated that the Veteran had primary vitiligo greater than two years.  In March 2007, the Veteran was treated with phototherapy with no improvement.  The physical examination showed that the Veteran had patches of vitiligo involving his face, hands, chest, abdomen, and extremities.  The impression was primary vitiligo.       

By a July 2008 rating action, the RO granted service connection for vitiligo.  At that time, the RO assigned a 10 percent disability rating under Diagnostic Code 7823, effective from May 6, 2008, for the Veteran's service-connected vitiligo.  

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he stated that the vitiligo patches on his face were getting bigger.   

VA Medical Center (VAMC) outpatient treatment records, dated from May 2008 to March 2011, show intermittent treatment for the Veteran's vitiligo.     

A VA examination was conducted in March 2011.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  He indicated that in 2006, the Veteran developed vitiligo, which was loss of the normal color of the skin; white patches.  The Veteran had white patches on his face, specifically his nose, his fingertips, some patches on his chest, and some patches around his toenails.  In 2007, he underwent phototherapy and was given tacrolimus ointment and steroid ointment.  In 2008 and 2009, he continued phototherapy and started UVB band light therapy.  The Veteran also started to take Protopic ointment.  Laboratory work was performed and it was determined that there were no underlying causes related to the vitiligo and the Veteran was not given any systemic treatment.        

The physical examination showed that the Veteran had a white hypopigmented patch which measured 1 centimeter (cm) x 1 cm on the forehead on the left side.  There was a slightly hypopigmented speckled patch around 9 millimeters (mm) x 9 mm on the bridge of the nose.  In addition, there was very mild hypopigmentation all around the lips on the upper and lower lip area which was slightly hypopigmented, and a very thin line around 3 to 4 mm around the lip area.  There were two patches seen on the chest, one which measured 1 cm x 1 cm, and the other one which measured 3 cm x 3 cm on the right upper chest area, and those were hypopigmented and flat, with no desquamation and no scaliness on the skin.  Around the fingertips, there was very mild hypopigmentation with pink discoloration around the fingernails and nailbeds, but not creeping onto the rest of the hands.  A similar picture was seen around the toenails.  The rest of the skin was within normal limits and there was no other hypopigmentation.        

In regard to the assessment, the examiner stated that the Veteran's vitiligo involved small patches on the face, forehead, nose, and around the lips, two patches on the chest, and very mild hypopigmentation seen around the nails, fingernails, and around the toenails.  That constituted approximately 5 percent of the exposed surface area and 10 percent of the involved body surface area.  There was mild disfigurement due to the light discoloration of the skin, no scarring, and there was no systemic treatment given for the problem.  The Veteran had undergone phototherapy, and he took topical treatment in the form of Protopic ointment and steroid creams.  There was no tissue loss, pain, or hypertrophic scars.  The distribution of the lesions was on the forehead, nose, around the lip with distortion of the color of the skin in those areas.  However, they responded to the light treatment and there was very mild affect of the discoloration.  There was a mild degree of disfigurement and there was no functional impairment secondary to that problem.    


III.  Analysis

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As the Veteran took issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 126.  Thus, the Board must evaluate the relevant evidence since May 2008.  

In the instant case, the Veteran maintains that his vitiligo is more severe than contemplated by the 10 percent rating.  He maintains that the patches on his face are growing.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's service-connected vitiligo is rated under Diagnostic Code 7823.  Under 38 C.F.R. § 4.118, Diagnostic Code 7823, vitiligo with no exposed areas affected warrants a noncompensable rating; with exposed areas affected it warrants a 10 percent rating.  Thus, as the Veteran is already receiving the maximum rating of 10 percent under Diagnostic Code 7823, the Board concludes that no higher rating is possible under this Diagnostic Code.

The Veteran's service-connected skin disability may also be rated under other applicable Diagnostic Codes.  In this regard, the Board notes that vitiligo produces patches of depigmentation on the skin.  Thus, vitiligo is closely analogous to dermatitis, which is rated under Diagnostic Code 7806, and it is permissible to rate a disability under a closely related disease.      

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent evaluation will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned for 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12-month period.  A 60 percent rating is assigned for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  

It is also noted that the disability may be rated as a disfigurement of the head, face, or neck pursuant to Diagnostic Code 7800, or scars pursuant to Diagnostic Code 7801. 

Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 50 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

The Diagnostic Code also provides the following notes:

Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:

(1.)  Scar 5 or more inches (13 or more cm ) in length. (2.)  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  (3.)  Surface contour of scar elevated or depressed on palpation.  (4.)  Scar adherent to underlying tissue.  (5.)  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  (6.) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). (7.)  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  (8)  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.    

Note (2): Tissue loss of the auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), are rated as appropriate.  Id.

Note (3): When evaluating under these criteria, unretouched color photographs are taken into consideration.  Id. 

Scars, other than head, face, or neck scars that are deep or cause limited motion are rated under Diagnostic Code 7801.  Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 (2010).  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2010).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2010).

In regard to Diagnostic Code 7806, there is no evidence of record showing that the Veteran's skin disease involves 20 to 40 percent of either his entire body or exposed areas.  In the March 2011 VA examination report, the examiner specifically stated that the Veteran's vitiligo constituted approximately 5 percent of the exposed surface area and 10 percent of the involved body surface area.  There is also no evidence of record showing that the Veteran has undergone intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more in the past year or during any one-year period.  In the March 2011 VA examination report, the examiner noted that there had been no systemic treatment given for the Veteran's vitiligo and that the Veteran treated his skin disease with phototherapy, topical ointment, and steroid creams.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 7806.         

The Board also finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7800 regarding disfigurement of the head, face, or neck.  The Board recognizes that in the March 2011 VA examination report, it was noted that the Veteran's vitiligo included patches on his face, specifically his forehead (measuring 1 cm x 1 cm), nose (measuring 9 mm x 9 mm), and around the lips (with a very thin line around the lip area measuring 3 to 4 mm).  The Board also recognizes that the examiner stated that the Veteran had a mild degree of disfigurement with respect to his vitiligo.  However, as shown in the March 2011 VA examination report, the Veteran does not have one characteristic of disfigurement, as set forth in Diagnostic Code 7800, and he does not have visible or palpable tissue loss on his face either, which is required for a rating higher than 10 percent under Diagnostic Code 7800 unless the veteran has more than one characteristic of disfigurement.  The Veteran's vitiligo has not been shown to produce scarring either.  In the March 2011 VA examination report, the examiner noted that there was no scarring or tissue loss.  Therefore, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7800.  

The Board further notes that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7801 regarding scars, other than the head, face, or neck, that are deep or that caused limited motion.  Upon a review of the Veteran's March 2011 VA examination, although he had patches on his chest, which measured  1 cm x 1 cm and 3 cm x 3 cm, and areas of hypopigmentation around the fingernails and toenails, there is no evidence showing that the Veteran has scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 12 square inches.  Therefore, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7801.    

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected vitiligo at any point in the appeal period.  The 10 percent rating is the highest rating warranted for the appeal period.  See Fenderson, 12 Vet. App. at 119.      

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Extraschedular Rating

The Board has also considered whether the Veteran's vitiligo presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the Board notes that the Veteran's vitiligo has not been shown objectively to interfere markedly with employment (i.e., beyond that contemplated in the assigned rating), to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for submission for consideration of an extra-schedular rating is not met.







ORDER

Entitlement to an initial rating in excess of 10 percent for vitiligo is denied.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


